Case: 2:20-cv-02968-SDM-CMV Doc #: 11 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 99




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 RECO Equipment, Inc.,

                       Plaintiff,            :

        v.                                          Civil Action 2:20-cv-2968
                                                    Judge Sarah D. Morrison
                                                    Magistrate Judge Chelsey M. Vascura
 Custom Ecology of Ohio, Inc.,
                                             :
                       Defendant.




                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on August 3, 2020. (ECF No. 10.) The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the Court

DENIES Plaintiff’s Motion to Remand (ECF No. 8).



       IT IS SO ORDERED.


                                                   /s/ Sarah D. Morrison
                                                   SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE
